                       IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


BETH GOKOR                           )
                                     )
    Plaintiff,                       ) Case No. 3:16-cv-03038
                                     )
v.                                   ) Judge James G. Carr
                                     )
RANDALL S. SCHLIEVERT, M.D., et al., ) ORDER
                                     )
    Defendants.                      )

__________________________________/


                         ORDER FOR GRAND JURY TRANSCRIPT

       This matter coming before the Court, it is hereby:

       ORDERED that the transcript of grand jury proceedings occurring in Lucas County,

Ohio in connection with Lucas County Common Pleas case number G-4801-0201501489-000,

State of Ohio v. Beth Gokor, is material and needed to avoid a possible injustice in another

judicial proceeding in the United States District Court for the Northern District of Ohio, Gokor v.

Schlievert, case number 3:16-cv-03038. Further, the need for disclosure of the grand jury

transcript is greater then the need for continued secrecy.



         12/10/18
Dated: _______________________                 /s/ James G. Carr
                                              _____________________________________
Toledo, Ohio                                  JAMES G. CARR
                                              United States District Judge
